Name: Commission Regulation (EEC) No 1461/83 of 7 June 1983 amending the Annex to Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 83 Official Journal of the European Communities No L 150/ 17 COMMISSION REGULATION (EEC) No 1461 /83 of 7 June 1983 amending the Annex to Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs it is, however, necessary to ensure that the new amounts chargeable are not levied on products in respect of which no aid or aid at the previous lower rate was paid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 10 (3) thereof, Whereas the second subparagraph of Article 2 ( 1 ) of Council Regulation (EEC) No 986/68 (3), as last amended by Regulation (EEC) No 1 187/82 (4), provides that where skimmed milk or skimmed-milk powder is exported in the form of denatured skimmed-milk powder or compound feedingstuffs any aid paid out in respect thereof is to be recovered ; whereas to that end an amount equal to the amount of the aid is to be charged at the time of exportation ; whereas the amounts to be so charged and the administrative procedure to be followed in such case were fixed by Commission Regulation (EEC) No 532/75 (*), as last amended by Regulation (EEC) No 1386/82 (6) ; Whereas the amounts to be recovered should be brought into line with the aid for the skimmed-milk powder payable with effect from 1 June 1983 ; whereas HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 6 June 1983 the Annex to Regulation (EEC) No 532/75 is replaced by the Annex to this Regulation . 2 . However in the case of skimmed-milk powder in respect of which proof is furnished that only the aid at the rate operative before 1 June 1983 has been paid, the amounts to be collected shall be the amounts chargeable before that date . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 6 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. t . (3) OJ No L 169, 18 . 7 . 1968 , p. 4 . (4) OJ No L 140, 20 . 5 . 1982, p. 6 . (5) OJ No L 56, 3 . 3 . 1975, p. 20 . 6) OJ No L 155, 5 . 6 . 1982, p. 23 . No L 150/ 18 Official Journal of the European Communities 8 . 6. 83 ANNEX CCT heading No Description Amount to be charged (ECU/ 100 kg) ex 04.02 A II ex 04.02 B I Milk in powder or granules (with or without added sugar) of a fat content not exceeding 1 1 % by weight, denatured in accordance with the provisions of Article 3 of Regulation (EEC) No 1725/79 62,89 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose , or glucose syrup falling within subheadings 17.02 B and 17.05 B and milk products : I. Containing starch or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : ex 1 . Containing less than 10 % by weight of milk products : aa) Containing no milk powder f)  bb) Containing less than 10% by weight of milk powder (*) 5,81 2. Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*)  bb) Containing : I (11 ) less than 30% 18,71 (22) not less than 30 % 31,61 by weight of milk powder (") l 3. Containing 50 % or more but less than 75 % by weight of milk l products : \ aa) Containing no milk powder (*)  bb) Containing : l (11 ) less than 30 % 18,71 (22) not less than 30 % but less than 40 % 22,58 (33) not less than 40 % but less than 50 % 29,03 (44) not less than 50 % but less than 60 % 35,48 (55) not less than 60 % but less than 70 % 41,93 (66) not less than 70 % 46,76 by weight of milk powder (*) l 4. Containing 75 % or more by weight of milk products : ll aa) Containing no milk powder (*)  bb) Containing : l (11 ) less than 30 % 18,71 (22) not less than 30 % but less than 40 % 22,58 (33) not less than 40 % but less than 50 % 29,03 (44) not less than 50 % but less than 60 % 35,48 (55) not less than 60 % but less than 70 % 41,93 (66) not less than 70 % but less than 75 % 46,76 (77) not less than 75 % but less than 80 % 49,99 (88 ) not less than 80 % 54,83 by weight of milk powder (*) ll 8 . 6 . 83 Official Journal of the European Communities No L 150/ 19 CCT heading No Description Amount to be charged (ECU/ 100 kg) 23.07 (cont 'd) B. I. b) Containing more than 1 0 % but not more than 30 % by weight of starch : ex 1 . Containing less than 10% by weight of milk products : aa) Containing no milk powder (*)  bb) Containing less than 10% by weight of milk powder (") 5,81 2 . Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*)  bb) Containing : ( 11 ) less than 30% (22) not less than 30 % by weight of milk powder Q 18,71 31,61 3 . Containing 50 % or more by weight of milk products : aa) Containing no milk powder (*)  bb) Containing : ( 11 ) less than 60 % (22) not less than 60 % by weight of milk powder Q 35,48 51,60 c) Containing more than 30 % by weight of starch : ex 1 . Containing less than 10% by weight of milk products : aa) Containing no milk powder (*)  bb) Containing less than 10% by weight of milk powder (*) 5,81 2 . Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder f)  bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % by weight of milk powder (*) 18,71 31,61 3 . Containing 50 % or more by weight of milk products : aa) Containing no milk powder f)  bb) Containing : ( 11 ) less than 60 % (22) not less than 60 % by weight of milk powder (*) 35,48 41,93 II . Containing no starch or glucose syrup , but containing milk products : a) Containing no milk powder (*)  I b) Other 54,83 (*) For the purposes of this Regulation , 'milk powder means a product falling within subheading 04.02 A II b) 1 or 04.02 A II b) 2 , having a fat content , by weight , not exceeding 11 % .